Title: To Thomas Jefferson from James Swan, 27 August 1789
From: Swan, James
To: Jefferson, Thomas



Paris 27. August 1789.

In compliance, Sir, with your request, I present you the following calculations, at which I am certain New England beef can be supplied delivered at Havre; in doing which I may be exposing facts, which may opperate to the detriment of private Adventurers; but as to that I am indifferent, provided I meet your views in Serving the general good.
Common fresh beef for the British army and navy at Boston, used to be supplied to the agents of the Contracting Victualers, at 12/ Sterling the hundred weight, which was but 5 farthings and 1/7th. per pound. But as a great deal of that beef was of a very low quality, calculated to give a greater profit to the Contractors, I am certain, that with Cash and good management, especially having but few purchasers, and them to be acted by one principle, that beef of a better quality than that, and in all respects unexceptionable, could be bought at 3 sols the ℔. which for 240. ℔. the


weight of a bbl: would make
£1. 10/. strg.


       For the barrell
     2/. “


       For Salt
      1/. “


       For freight to France
      5/. “


       For Insurance to do. 2½⅌ Ct. say
      1/. “


       For Cartage and wharfage on board
      1/. “



£2. Sterling


⅌ barrell of 240 ℔:, or 4 sols ⅌ ℔. including barrel and Salt, with freight and Insurance to France and charges on board.—I allow nothing for purchasing, killing and packing the Beef, because  I suppose in fact that it can be bought on the Hough at 3 sols the ℔., consequently the profits on the Hide and Tallow, will very much overpay these Expences: indeed for the Off-alls, i.e. the Houghs, head and internals the Butchers kill and pack. Tallow is generally three times the price of beef, and the Hides about double, which would nett a handsome profit to the agent.
It may be well to observe, that from the month of October to May, the supplies could be made in such proportions, that the meat would be scarcely pickled or Corn’d, especially if Salt petre was put in the bbls., for upon an average it would be at market in 45, or 50 days from the time of being killed. In the Summer months when it is too hot to pack, it would be Salted.
Salted pork, Bacon, Salted ox Tongues, and Salt butter, might be furnished from America, and delivered at Paris for half the price they are generally at there.
In attending to the price at which Beef was quoted at Boston last winter, say 6 Dollars, or 27/ Sterling for Common, 7 to 7½ Dollars or 31/6 to 33/9 Sterg. for that warranted, marked and Salt petred, with the Casks full bound, it will be found that the above Calculations, are much over the probable price.
I have gone upon the supposition that the Government or the City will furnish Cash, and employ an Agent, or that a Contract will be made. If an individual risques a market, it is not probable it can be had so cheap in the French ports: at present it is higher.
If you should think it best, it might be mentioned that there are Americans who would supply Beef delivered at Havre or any other port in France, at 4 sols ⅌ ℔. amongst whom I would mention myself, and dare venture to include Mr. Parker and Colo. Ogdon (Gouvernier Morris’s brother in Law, whom the Marquis told me had applied thro’ him some years since). If it should be tho’t an object worthy of the Assemblys immediate attention, a Contract could now be made: Or, by employing Agents a great part could be purchased with French Manufactures: Or by a Contract, say at 5 sols ⅌ ℔. half at least might be paid for in Merchandize made in the Kingdom.
These Sir, I humbly submit to you, wishing that they might aid you to that information which may lead to an introduction of our beef in France, and thereby procure a market, for want of which the New England States are much distressed.
I have the honor to be very respectfully and with a perfect esteem Sir Your mo. obed. huml. Servt,

Jam. Swan

